DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2021 has been entered.

Response to Arguments
Applicant's arguments filed 02 February 2021 have been fully considered but they are not persuasive.


Rejections under 35 USC § 112(a):
The remarks have been found unpersuasive.  Specifically, figure 3 shows each coil 15A and 15B having two connection points to a respective RF power source 10A and 10B.  While drawings may be sufficient to show possession of two connection points for each coil under 35 USC 112 (a)1, the specification does not disclose the broadly claimed “AC power to the first and second connecting points of the ICP 
	That is, the claim under its broadest reasonably interpretation covers an embodiment where a single AC power supply is supplied to first and second connecting points of each of the ICP coils. However, there is no disclosed embodiment where a single RF power supplies to each of the connecting points.  At best, paragraph [0042] in describing figure 3 teaches two RF power sources 10A/10B provide AC power to coils 15A and 15B and figure 3 shows each power source connecting to each coil at two locations.  Paragraph [0042] does suggest that in some embodiments only one RF power source is provided, however there is no discussion of the connection points or coils in such an arrangement.  Further there is no drawing showing a single RF power supply providing power to first and second connection points of each coil.  
	Therefore, as amended, the claims fail to meet the written description requirement.

Rejections under 35 USC § 112(b):
This rejection was not addressed in the remarks, however upon amendment the claim is still indefinite.  Specifically, the claim is vague and indefinite for reciting “first and second connecting points of inductively coupled plasma (ICP) coils are separated from one another along an optical axis between a zone of excitation and an output port of an EUV vessel…each of the ICP coils including the first and second connecting points separated from one another along the optical axis, respectively”.  Here it is unclear whether the first and second points are separated along the optic axis or not separated from one another along an optical axis, rather the coils 15A and 15B are separated along the optical axis.  It appears that the claim is intended to mean that the first and second connecting points together of one coil are separated from the first and second connecting points together of another coil, however no unambiguous determination can be made.  If the applicant means that a first connection point of coil 15a is separated along the optical axis from second connection point of coil 15A, such an embodiment would lack written description and would be rejected under 35 USC § 112(a), however since the claim is unclear, such a rejection is omitted at this time.    



Rejections under 35 USC § 103: Bykanov in view of Rakhimov
The remarks take the position that Rakhimov does not disclose connection points separated from one another along the optical axis.  Specifically, the remarks point to figure 5b.  Initially, the examiner notes that figure 5a was relied upon for the rejection, not figure 5b.  
	Paragraph [0078] expressly recites “the collector mirror 50 comprises one or more conducting coils 210. Such coil may at least partially surround a reflector. Hence, discharge generator 200 comprises one or more conduction coils 210, which can be used to generate an inductively generated RF discharge”	Thus in one embodiment each coil is connected to an RF source. Figure 5a shows an example of a voltage source provided to a coil via a connection point (see annotated figure below).  

    PNG
    media_image1.png
    891
    1046
    media_image1.png
    Greyscale


Figure 3 and paragraph [0072] show coil 210 with two ends having a voltage source (not shown).  The annotated figure 3 below shows the two connection points:

    PNG
    media_image2.png
    506
    1133
    media_image2.png
    Greyscale

  In order for the voltage to be applied to the coil, the coil must have two connection points to the source, otherwise the coil circuit would be incomplete and the coil would not generate the RF discharge.  Indeed, paragraph [0076] requires “a current through coil 201”, thus in order for current to travel through a coil there must inherently be two connection points.  Thus applying the connection points of figure 3 to the configuration of fig. 5a in the first variant discussed in paragraph [0078], each of the additional coils 210 along the optical axis would have two connection points.  Paragraph [0078] teaches the coils at least partially surround the reflector and the reflectors are along the optical axis, thus additional coils and connection points to either the shown RF voltage source or additional voltage sources are separated along the optical axis (i.e. coils 210 along axis seen in figure 5a). 
The remarks regarding the interpretation during the interview have been found persuasive and the rejection is withdrawn.
The remarks then argue that Rakhimov fails to disclose performing a removal of the tin debris by the ICP generated by each of the ICP coils including the first and Bykanov in view of Rakhimov does as discussed herein below.  Moreover, the remarks reiterate the position that Rakhimov fails to disclose the first and second connection points.  The examiner disagrees as discussed herein above.

Rejections under 35 USC § 103: Derra in view of Baine or Rakhimov
	The remarks take the position that Derra does not disclose coils “separated from one another along an optical axis between a zone of excitation and an output port of the EUV vessel”.  The examiner disagrees.  Annotated figure 10 clearly shows this feature below: 

    PNG
    media_image3.png
    906
    945
    media_image3.png
    Greyscale

It appears the remarks may be suggesting that the coils are on the optical axis.  However, this is not claimed nor disclosed.  It is not clear what the applicant believes distinguishes the claimed invention over that of Derra in view of Baine or Rakhimov.

Rejections under 35 USC § 103: Shin in view of Rakhimov
	The remarks are identical to those addressed above, therefore the rejection has not been overcome as discussed herein above.

Lastly, the applicant should note, since the claims have been broadened to exclude the tin debris removal step by forming SnCL4, the claim


Election/Restrictions
Newly submitted claims 37-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 17-20, 29-31 (i.e. elected group III) and 42-44 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination claims 42-44 has separate utility such as supplying Cl2 into the chamber with a carrier gas.  Moreover, claims 43 and 44 require additional structure that is not required by the elected invention (i.e. positioning coils to not touch a collector mirror and a lower cone, placed between a rotatable collection device and an EUV output port and the position of a gas flow) See MPEP § 806.05(d).
Claims 17-20, 29-31 (i.e. elected group III) and 45-46 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination claims 45-46 has separate utility such as exhausting the formed SnCl4 to outside the EUV radiation source.  See MPEP § 806.05(d).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 and 29-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2, the specification does not disclose the broadly claimed “AC power to the first and second connecting points of the ICP coils….each of the ICP coils including the first and second connecting points separated from one another along the optical axis respectively”.
	That is, the claim under its broadest reasonably interpretation covers an embodiment where a single AC power supply is supplied to first and second connecting points of each of the ICP coils. However, there is no disclosed embodiment where a single RF power supplies to each of the connecting points.  At best, paragraph [0042] in describing figure 3 teaches two RF power sources 10A/10B provide AC power to coils 15A and 15B and figure 3 shows each power source connecting to each coil at two locations.  Paragraph [0042] does suggest that in some embodiments only one RF power source is provided, however there is no discussion of the connection points or coils in such an arrangement.  Further there is no drawing showing a single RF power supply providing power to first and second connection points of each coil.  

Claims 18-20 and 29-31 are rejected by virtue of their dependencies on a claim lacking written description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 29-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is vague and indefinite for reciting “first and second connecting points of inductively coupled plasma (ICP) coils are separated from one another along an optical axis between a zone of excitation and an output port of an EUV vessel…each of the ICP coils including the first and second connecting points separated from one another along the optical axis, respectively”.  Here it is unclear whether the first and second points are separated along the optic axis or whether the first and second connecting points together of one coil are separated from the first and second connecting points together of another coil along the optical axis.  Figure 3 is the only embodiment shown to have two connecting points for each coil (i.e. all coils).  The first and second connecting not separated from one another along an optical axis, rather the coils 15A and 15B are separated along the optical axis.  It appears that the claim is intended to mean that the first and second connecting points together of one coil are separated from the first and second connecting points together of another coil, however no unambiguous determination can be made.  If the applicant means that a first connection point of coil 15a is separated along the optical axis from second connection point of coil 15A, such an embodiment would lack written description and would be rejected under 35 USC § 112(a), however since the claim is unclear, such a rejection is omitted at this time.    
Claims 18-20 and 29-31 are rejected by virtue of their dependencies on an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bykanov et al. (US pgPub 2012/0223256) in view of Rakhimov et al. (US pgPub 2007/0062557).
Regarding claim 17, Bykanov et al. teach a method of cleaning parts in a chamber of an extreme ultraviolet (EUV) radiation source (inherent in the apparatus of figure 1, via secondary light radiator  which may be an ICP system see paragraph [0059]), the method comprising: 
supplying a Cl containing gas into the chamber ([0055]); and 
generating ICP ([0059]), to remove tin debris by forming SnCl4 ([0055])
performing a removal of the tin debris by the ICP generated ([0055] removal by forming SnCl4 via radiator, disclosed in paragraph [0059] to be ICP).
Bykanov et al. differs from the claimed invention by not disclosing any specific element of the ICP source, thus fails to disclose providing first and second connecting points of inductively coupled plasma coils are separated from one another along an optical axis between a zone of excitation and output of an  EUV vessel; and generating ICP by supplying AC power to the first and second connecting points of the ICP coils; and the ICP coils including the first and second connecting points separated from one another along the optical axis respectively.
However, Rakhimov et al. teach providing first and second connecting points of inductively coupled plasma coils (fig. 3 shows coil 210 having two connection points (see annotated figure in remarks above), wherein two connection points are inherent in order for current to travel through the coil ([0076]).  More than one coil is discussed in paragraph [0078]) are separated from one another along an optical axis (figure 5a shows a coil 210 having a single connection point, however two connection points would be inherent in order for current to travel through the coil.  The connection points are along an optical axis because the coil by definition is a spiral, thus around optical axis of 50.  Figure 3 shows 
Rakhimov et al. modifies Bykanov by showing how to set coils either around an optic to generate inductive discharge.
Since both devices are directed towards generating inductive discharge, it would have been obvious to one of ordinary skill in the art at effective filing date of the claimed invention to have the inductive plasma generated using the inductive source arrangement of Rakhimov in the device of Bykanov because it would solve the problem as to how to generate an inductive plasma for cleaning in an EUV source.  Moreover, positioning the coils within the collector as in figure 5a avoids reflection losses ([0078]) or positioning the coils as in figure 3 additionally allows for cleaning walls of chamber and other optical components ([0072]).
Regarding claim 18, Bykanov et al. teaches wherein the ICP is generated during a period when an EUV light is not generated ([0011]).
Regarding claim 30, Bykanov et al. teach wherein the Cl containing gas is Cl2 ([0055]).

Claims 17, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Derra et al. (US pgPub 2010/0051827) as evidenced by Zink et al. (WO 2004/104707) (copy of publication submitted with the Non-Final Rejection of 30 July 2020) (national stage application US pgPub 2011/0048452 is used as the equivalent translation) in view of Banine (US pgPub 2007/0069162) or alternatively in view of Rakhimov.
Regarding claim 17, Derra et al. teach a method of cleaning parts in a chamber of an extreme ultraviolet (EUV) radiation source (inherent in the apparatus of figure 10), the method comprising: 
providing first and second connecting points (filaments 21 inherently each require connecting points for current to pass therethrough) of inductively coupled plasma (ICP) coils ([0021] teaches ICP having coils arranged at the same positions as the heatable elements (i.e. hot filaments 21)) are separated from one another along an optical axis (filaments 21 and thus coils (see paragraph [0021]) are separated along the optical axis of collector 3, thus the connecting points to each coil are likewise separated) between a zone of excitation (EUV source 1) and an output port of a EUV vessel (output of collector 3);
supplying a Cl containing gas into the chamber ([0013] teaches cleaning gases disclosed by Zink WIPO publication.  Zink teaches Chlorine ([0144]).  Further figure 10 shows gas inlet passage 10); and 
generating ICP by supplying power to the first and second connecting points of the ICP coils ([0017] teaches generating radicals from the delivered gases by hot filaments, [0021] teaches inductively excited glow discharge (i.e. ICP).  Since a coil is at the position of each filament 21 each coil requires two charging points for current to pass therethrough), to remove tin debris (Derra, paragraph [0017] teaches generating radicals from delivered gases by hot surfaces, and paragraph [0021] teaches alternatively to the heated surfaces using inductive discharge to generate radicals.  Zink et al. is evidence that use of Chlorine results in tin chloride see Zink paragraphs [0144] and [0135]), thus tin debris is removed  by conversion to tin chloride ([0013] teaches tin contaminant (i.e. debris) and [0015] teaches conversion of a portion of contamination, see also abstract for remove contaminations))
performing a removal of the tin debris by the ICP generated by each of the ICP coils (see discussion on removal via ICP above [0017] and [0021]) including the first and second connecting points separated from one another along the optical axis respectively (filaments 21 and thus coils (see paragraph [0021]) are separated along the optical axis of collector 3, thus the connecting points to each coil are likewise separated).
Derra differs from the claimed invention by not disclosing generating inductively coupled plasma by supplying AC power to coil.
However, Banine teaches generating inductively coupled plasma by supplying AC power ([0102]).
Banine modifies Derra by teaching what the inductive discharge source is supplied with to generate plasma.
Since both inventions are directed towards radical generation, it would have been obvious to one of ordinary skill in the art to apply the RF power to the ICP source such that radical generation is achieved.
Alternatively, Rakhimov et al. teach generating inductively coupled plasma by supplying AC power to coils (fig. 3 or 5a show coils 210, wherein RF inductive discharge is disclosed in paragraph [0072], [0076], [0077] and [0078]).
Rakhimov et al. modifies Derra by showing how to set coils either around a chamber or on an optic to generate inductive discharge.
Since both devices are directed towards generating inductive discharge, it would have been obvious to one of ordinary skill in the art at effective filing date of the claimed invention to have the inductive plasma generated using the inductive source arrangement of Rakhimov in the device of Derra because it would solve the problem as to how to generate an inductive plasma for cleaning in an EUV source.  Moreover, positioning the coils within the collector as in figure 5a avoids reflection losses ([0078]) or positioning the coils as in figure 3 additionally allows for cleaning walls of chamber and other optical components ([0072]).
Regarding claim 29, Derra in view of Banine teaches wherein the Cl containing gas is at least one selected from the group consisting of SiCl4 (Banine [0056], note it would have been obvious to use a halogenide because it facilitates the removal of contaminating oxides, see paragraph [0068] of Banine)
Regarding claim 31, Derra as evidenced by Zink teaches wherein the Cl containing gas is supplied with one or more carrier gases selected from the group consisting of Ar, He, Xe and H2 gases (Zink, paragraph [0087] note hydrogen).

Claims 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Shin et al., “Plasma Sn cleaning integrated in EUV source system” 2008) (copy of publication submitted herewith) as evidenced by Shin (Shin et al., “Halide etching for tin EUV optics cleaning” 2007) (herein Shin2) in view of Rakhimov et al. (US pgPub 2007/0062557).
Regarding claim 17, Shin et al. teach a method of cleaning parts in a chamber of an EUV radiation source (abstract teaches cleaning in a EUV source chamber), the method comprising: supplying a Cl containing gas into the chamber (first paragraph on page 692132-3, note: “processing pressure …PCl2 ~ 15 mtorr” thus a Cl containing gas and introduction “Ar/Cl2 plasma” which requires a supply of Cl2 gas); and generating inductively coupled plasma (ICP) by supplying AC power to coil (abstract and page 692132-3, first paragraph note a single loop RF antenna, see also figure 4, “RF coil”), thereby removing tin debris (as evidenced by shin2, see 615133-6 section 3.3 note “volatile SnCl4 is the key etch product for removing Sn with Ar/cl2 plasma”  Since Shin also uses Ar/Cl2 plasma the same product occurs)
Performing a removal of the tin debris by the ICP generated (via discussion in clause above).
Shin only teaches one coil, thus fails to disclose coils.  Further, Shin does not disclose the connecting points to the coils.
However, Rakhimov et al. teach providing first and second connecting points of inductively coupled plasma coils (fig. 3 shows coil 210 having two connection points (see annotated figure in remarks above), wherein two connection points are inherent in order for current to travel through the coil ([0076]).  More than one coil is discussed in paragraph [0078]) are separated from one another along an optical axis (figure 5a shows a coil 210 having a single connection point, however two connection points would be inherent in order for current to travel through the coil.  The connection points are along an optical axis because the coil by definition is a spiral, thus around optical axis of 50.  Figure 3 shows connection points of a coils separated by a length.  Therefore, the connection points are along the optical axis.  When more than one coil 210 is used each coil would require two voltage connection points) between a zone of excitation (figure 2 shows discharge plasma to form radiation source “SO” see [0064], upstream collector mirror) and output of an  EUV vessel (figure 5a, collector 50); and generating ICP by supplying AC power to the first and second connecting points of the ICP coils ([0078], in view of the discussion above); and the ICP coils including the first and second connecting points separated from one another along the optical axis respectively (figure 5a show coils 210 separated along the optical axis, thus connection points to each coil also separated along optical axis).
Rakhimov modifies Shin by suggesting more than one coil.
Since both inventions are directed towards generation of inductive discharge for the purpose of cleaning elements in a EUV chamber, it would have been obvious to one of ordinary skill in the art to use coils because it would generate more plasma thus more efficiently clean components within the chamber.
Regarding claim 31, Shin teaches wherein the Cl containing gas is supplied with one or more carrier gases selected from the group consisting of Ar (Ar/Cl plasma and pressure for Ar disclosed on page 692132-3, first paragraph).

s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Derra et al. as evidenced by Zink et al. in view of Banine or alternatively in view of Rakhimov (herein combined device) and further in view of Banna (US pgPub 2013/0106286).
Regarding claims 19 and 20, the combined device differs from the claimed invention by not disclosing wherein current for each of the coils is independently controlled and wherein a phase of the current flowing in one of the coils is different by 180 degrees from a phase of the current flowing in another one of the coils.
However, Banna teaches wherein current for each of the coils is independently controlled ([0038]) and wherein a phase of the current flowing in one of the coils is different by 180 degrees from a phase of the current flowing in another one of the coils ([0032]).
Banna modifies the combined device by providing each of the coils with independent control and opposite phases.
Since both inventions are directed towards coils for generating ICP, it would have been obvious to one of ordinary skill in the art to provide the phase difference and independently controllable coils of Banna in the combined device because the independent control allows control of plasma characteristics in zones corresponding to each coil ([0038]) thus allowing control of non-uniformities ([0004]), whereas the 180 degree phase difference improves plasma uniformity ([0034]).  That is, the arrangement of the power supplies of Banna would facilitate more uniform exposure thus providing for more thorough and even cleaning in the combined device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see MPEP 2163 (I) “. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.”
        2 see MPEP 2163 (I) “. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.”